Citation Nr: 0508427	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-25 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for right knee disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
July 31, 1961 to August 22, 1961.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2002 rating decision of the Boise, Idaho Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In November 2003 
a hearing was held before a Decision Review Officer (DRO) at 
the RO.


FINDING OF FACT

A right knee disability was not manifested in service, and is 
not shown to be related to service.


CONCLUSION OF LAW

Service connection for right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A VA letter from 
June 2002 (prior to the rating appealed) did not specifically 
cite the VCAA, but informed the veteran of what was needed to 
establish entitlement to the benefit sought and of his and 
VA's responsibilities in claims development.  The initial 
rating decision in July 2002, the August 2003 statement of 
the case (SOC), and the August 2004 supplemental SOC, 
notified the veteran of applicable laws and regulations, of 
what the evidence showed, and why his claim was denied.  
While the veteran was not advised verbatim to submit 
everything he had pertinent to his claim, the June 2002 
letter asked him to submit or identify any additional 
evidence that would support his claim.  This was equivalent 
to advising him to submit everything he had pertinent to the 
claim.  The veteran is not prejudiced by any technical notice 
deficiency.  There is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical and personnel records and asked him to submit 
or identify for VA to obtain any pertinent private medical 
evidence outstanding.  VA also checked whether there were any 
pertinent records from the Boise VA medical center (MC) 
available, but none were.  The veteran has not identified any 
additional evidence pertinent to his claim and, as noted, has 
indicated that he has no further evidence to submit.  

The Board has also considered whether a VA examination or 
medical opinion is necessary.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability (here, of 
the right knee), or persistent or recurrent symptoms of 
disability; (B) establishes that the veteran suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  Here, 
while the evidence suggests the veteran has a chronic right 
knee disability, there is no competent evidence that he 
sustained a right knee injury during service or that any 
current right knee disability might be related to service.  
Hence, an examination is not necessary.  VA's assistance 
obligations are met.  No further assistance to the veteran is 
required.  He is not prejudiced by the Board's proceeding 
with appellate review.


II.  Factual Background

Service medical records do not reveal any injuries, 
complaints or problems concerning the right knee.  On August 
1961 separation examination, the lower extremities were 
normal.  Service personnel records reflect that the veteran 
was discharged for unsuitability after 23 days of active 
duty.

June 1962 records from Latter Day Saints Hospital in Salt 
Lake City show that the veteran had a Baker's cyst surgically 
excised after having had it for several months.  X-rays 
showed no disease of the bone in the region of the right 
knee.  His condition upon discharge was deemed to be good.

Treatment notes by Dr. M.M. from 1997 until 1999 pertaining 
to the right knee show full to nearly full range of motion, 
some swelling, and pain that was helped by corticosteroid 
injection and glucosamine and chondroitin sulfate.    

In the veteran's June 2002 claim, he indicated that he 
injured his knee in basic training. 

A copy of a July 2002 fax cover sheet submitted by the 
veteran indicates that he received six pages (including the 
cover sheet) from Star Valley Medical Center in Afton, 
Wyoming.  A page of unlabeled 1962 progress notes (that 
appears to be a part of this fax) notes a right knee cyst in 
January 1962 and a referral for treatment in Salt Lake City 
in February 1962.  The veteran has not submitted the 
remaining four pages alluded to by the July 2002 cover sheet 
and, significantly, has indicated he has nothing further to 
submit.  

In his September 2002 Notice of Disagreement, the veteran 
explained that he injured his knee about one week into basic 
training, that he reported the injury, and that he did not 
understand why it was not noted in his records.  The injury 
made him physically unable to perform some of the training 
exercises, but his training officer still demanded that he 
complete them.  At the time, he was not aware that he had 
broken the membrane around his right knee because there was 
no outside evidence of injury to his knee.  Later, in January 
1962, an MD in Afton, Wyoming told him he had a Baker Cyst on 
the knee.  In February 1962, after draining the cyst twice, 
the MD sent him to Salt Lake City LDS hospital for treatment.  
He had surgery to remove the cyst, was told that he would 
never walk right again and has had pain and functional 
limitations ever since.

In a November 2003 statement the veteran indicated that he 
had to quit operating heavy machinery in 1991 because pain 
and pressure to his knee would not allow him to operate the 
equipment in an efficient manner.  He was unable to take 
walks with his wife, could not mow the lawn, and had had many 
sleepless nights because of severe leg aching and knee pain.  
Neither over-the-counter nor prescription pain relievers 
provided any relief.

In a November 2003 statement, the veteran's ex-wife indicated 
that he left the Navy in August of 1961 with an injured knee.  
She was married to the veteran for 23 years and could vouch 
for the many sleepless nights and the limitations the knee 
condition put on him physically.

In a November 2003 letter, Dr. E.M. indicated the veteran 
injured his right knee in the Navy, had a Baker's cyst 
diagnosed, and had right knee surgery.  He also indicated 
that the veteran has had an aching right knee since the 
injury.  

At the November 2003 DRO hearing, the veteran indicated that 
after he injured his knee during training, he asked to see a 
doctor.   His training officer took a look at the knee and 
said that there was no swelling and nothing wrong.  
Consequently, he did not get to see a doctor and had to 
continue training with the injured knee.  After failing to do 
many of the exercises he was told he would be getting a 
medical discharge under honorable conditions and he better 
accept it.  Then, about 2 to 3 weeks after his discharge his 
knee got much worse.  Eventually he had to have the surgery 
in Salt Lake City and the doctor told him that because of the 
way his ligaments had been surgically cut in the back of the 
knee, he would never be able to straighten his leg 
completely.

The impression on a December 2003 knee X-ray was degenerative 
arthritis of both knees, stable.  
In a December 2003 letter, Dr. M.M. indicated that the 
veteran sustained an injury to his right knee while in the 
Navy which led to the removal of a Baker's cyst.  He stated 
that the veteran related his ongoing knee pain to the 
inservice injury, and that the veteran might need further 
surgery because his knee buckles.  

A January 2004 letter Dr. M.M. stated that his knowledge of 
the history of the veteran's knee problems was based on the 
veteran's accounts.  Dr. MM noted that the veteran's 
popliteal cyst removal in June 1962 (to which his current 
right knee disability was related) was well documented. 

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).

The record here amply demonstrates that the veteran has 
current right knee disability.  Consequently, what he must 
still show to establish service connection for a right knee 
disability is evidence of disease or injury in service and 
evidence of a nexus between the current right knee disability 
and service.  The record shows neither.  The veteran's 
service medical records are silent as to complaints or 
findings of right knee abnormality or right knee injury.  The 
veteran has attempted to establish he had a right knee injury 
in service resulting in chronic disability by submitting 
medical records he had a Baker's cyst (and surgery for the 
cyst) in the first postservice year.  However, there is no 
competent evidence relating the Baker's cyst treated in 1962 
to an injury in service.  When he had the cyst excision 
surgery (in June 1962), the cyst was reported as being 
present several months.  The earliest clinical notation of a 
cyst is in a January 1962 record.  (The only page of 6 faxed 
to the veteran he has submitted.  He has indicated he has no 
additional records to submit.)  The veteran did not report a 
history of knee injury in service, either in January 1962 or 
in June 1962.  The only evidence that he had a knee injury in 
service, and of a relationship between the current knee 
disability and service, is in his own accounts, and in 
private physician's reports that are based entirely on his 
accounts.  The veteran's accounts of a knee injury in service 
are not corroborated by (and are inconsistent with) 
contemporaneous reports, as he did not report a knee injury 
in service in the 1962 records he has submitted, and as his 
service separation examination showed his extremities are 
normal.  And the accounts do not gain in probative value by 
virtue of being repeated by a physician who otherwise has no 
knowledge of the history in the matter.  LeShore v. Brown, 8 
Vet. App. 405 (1995).  The account by the veteran's ex-wife 
is also based on his accounts, and similarly is not an 
independent corroboration of the alleged injury.

In summary, there is neither credible evidence that the 
veteran sustained a knee injury resulting in chronic 
disability in service, nor competent medical evidence 
relating the right knee disability to an injury in service 
other than based on the veteran's accounts.  The 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.     


ORDER

Service connection for a right knee disability is denied. 



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


